—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (J. Goldberg, J.), rendered March 26, 1999, convicting him of manslaughter in the first degree and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*429We reject the defendant’s contention that the trial court erred in permitting testimony concerning a prior uncharged crime. Since the defendant claimed that he acted in self-defense, the issue of his motive was significant. Thus, while the proffered evidence was potentially prejudicial to the defendant’s case, it was highly probative in showing that the stabbing was intentional (see, People v Hawker, 215 AD2d 499; People v Wheeler, 257 AD2d 673). Further, any prejudice was minimized by the trial court’s instruction to the jury that the evidence was to be considered only on the issues of whether the defendant was the initial aggressor, and whether he was the first to use deadly force (see, People v Engler, 150 AD2d 827).
The defendant’s remaining contentions are without merit. S. Miller, J. P., Friedmann, EL Miller and Smith, JJ., concur.